FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                                      VIVIAN LONG
                                                                                                Clerk

JAMES T. CAMPBELL
      Justice                            Seventh District of Texas
                                                                                          MAILING ADDRESS:
MACKEY K. HANCOCK
                                       Potter County Courts Building                        P. O. Box 9540
      Justice                           501 S. Fillmore, Suite 2-A                            79105-9540

 PATRICK A. PIRTLE
                                        Amarillo, Texas 79101-2449
       Justice                         www.txcourts.gov/7thcoa.aspx                          (806) 342-2650


                                              April 20, 2015

Danny Shead
TDCJ-ID#01484832
Tulia Transfer Facility
400 Hwy 86 West
Tulia, TX 79088

RE:       Case Numbers: 07-15-00164-CV, 07-15-00165-CV, 07-15-00166-CV
          Trial Court Case Numbers: 8460B, 8461B, 19154B

Style: Danny Shead v. The State of Texas

Dear Mr. Shead:

        The Court has been advised that you have given notice of restricted appeal. TEX. R. APP. P. 30.
The causes in this Court will bear the cause numbers and style shown above. The notice was
accompanied by the documents requires by chapter 14 of the Texas Civil Practice and Remedies Code to
permit you to proceed in these appeals without payment of costs, as well as by a docketing statement.

       The Court sua sponte orders that the appellate records in cause numbers 07-15-00084-CV, 07-
15-00085-CV, and 07-15-00086-CV be transferred into the cause numbers referenced above and be
deemed filed as of April 20, 2015. Appellant’s brief is due to be filed on or before Wednesday, May 20,
2015, and must substantially comply with the requirements of Rule 38.1 of the Texas Rules of Appellate
Procedure.

         In addition, as required by Texas Government Code, Sec. 51.204(d), the Court is notifying the
trial court clerk that all records filed with respect to this case with the exception of indexes, original
opinions, minutes, and general court dockets will be destroyed no earlier than six (6) years from the date
final mandates issue in these restricted appeals.
                                                         Very truly yours,

                                                         Vivian Long
                                                         VIVIAN LONG, CLERK

 xc:       Honorable John B. Board (DELIVERED VIA E-MAIL)
           Harry Ingram (DELIVERED VIA E-MAIL)
           Jo Carter (DELIVERED VIA E-MAIL)
           James A. Farren (DELIVERED VIA E-MAIL)